There was no error in the final decree ordering compensation paid to Mary Mahan for her injury on November 8, 1962. The claimant was struck by a bus in the bus parking area of the Ashmont Station of the Metropolitan Transit Authority (MTA) about 5:45 a.m., as she was walking, on a route she had used for twenty-three years, to the newsstand of the Union News Company, her place of employment on the station platform. Her required reporting time had been changed from 6 a.m. to 7 a.m. but, as was her habit, she continued to open the stand at 6 a.m. and “gave them an hour.” The board could find that the claimant’s employment began at 6 a.m. Arriving at about 5:45 a.m. was clearly reasonable and was in the course of employment. Murphy v. Miettinen, 317 Mass. 633, 635-636. The contract between the MTA and the employer gave free admittance to such employees to the “rapid transit premises where they have duties to perform.” The reviewing board’s findings that the parking area where the claimant left the bus was contiguous to the area where her news booth stood and that she was proceeding directly to the booth were permitted and support the conclusion that the injury arose out of her employment. Sundine’s Case, 218 Mass. 1. Stacy’s Case, 225 Mass. 174, 176. Mannering’s Case, 290 Mass. 517, 519-520. It is not controlling that patrons of the MTA did not continue on the buses into the parting area, that there was at least one_ other safer, but less convenient, way to reach the booth, or that the public was barred from entering the station from the yard. The board was not obliged to conclude that the route was not available to employees or that the claimant had no right to use it. As the board noted, there was no evidence that she had ever been instructed or forbidden to proceed as she did. The decree is affirmed. Costs and expenses shall be allowed by the single justice.

So ordered.